TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-22-00273-CV



                                  S. E. and K. D., Appellants

                                                v.

                Texas Department of Family and Protective Services, Appellee


            FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
      NO. C200139CPS, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellants K.D. (Mother) and S.E. (Father) challenge a final order terminating

their respective parental rights to a single child, “Jimmy,” aged six years at the time of final

judgment. 1 Mother’s rights were terminated under predicates (D) (endangerment), (E) (knowing

exposure of child to circumstances resulting in endangerment), and (O) (failure to comply with

court-ordered service plan). See Tex. Fam. Code § 161.001(b)(1)(D), (E), (O). She contends the

evidence is legally insufficient to support the court’s finding that termination is in Jimmy’s best

interest as required by Texas Family Code subsection 161.001(b)(2). Father’s rights were also

terminated under predicates (D), (E), and (O), but Father’s court-appointed attorney has filed a

motion to withdraw in which he argues that the record reveals only frivolous bases for appeal.

See Anders v. California, 386 U.S. 738, 744 (1967) (stating that court-appointed counsel who


       1   See Tex. Fam. Code § 109.002(d); Tex. R. App. P. 9.8.
believes appeal is wholly frivolous should file motion to withdraw “accompanied by a brief

referring to anything in the record that might arguably support the appeal”); In re P.M.,

520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam) (approving use of Anders procedure in

appeals from termination of parental rights). We will deny the motion and affirm the decree of

termination with respect to both parents.


                                         BACKGROUND

                According to the affidavit filed with its original petition for protection of a child,

the Department opened an investigation into Mother and Father upon referral by law

enforcement. On September 25, 2020, the San Angelo Police Department reported that an

officer had found Mother and Jimmy asleep in a vehicle parked in front of an apartment complex

and then had arrested and jailed Mother for outstanding warrants. 2            The referring officer

indicated that Mother had been “living from hotel to hotel” and that Father was living in a

halfway house. That officer further stated that Mother conceded a history of marijuana and

methamphetamine abuse. After finding no one to pick up Jimmy, the police department called

the Department.      Although Mother and Father independently identified multiple possible

caregivers for Jimmy, the Department ruled out all those individuals after investigation indicated

that all had a history of Department involvement, criminal activity, or both. The Department

placed Jimmy in a foster home, where he remained through trial.

                According to this removal affidavit, additional investigation revealed Mother’s

fifteen-year history of Department involvement with respect to Jimmy and three siblings. Prior

investigations resulted in findings of physical abuse of two siblings and neglectful supervision of



       2   The affidavit did not specify the nature of the outstanding warrants.
                                                  2
a third. One of these children was ultimately adopted by an unrelated party when Mother and

Father failed to cooperate with the Department; at the time of Jimmy’s removal, the other two

children were subject to joint-conservatorship orders with third parties not subjects of this suit.

Mother confirmed that the three siblings were “no longer in her care.”

                 Also according to the affidavit, further investigation revealed extensive criminal

histories for both Mother and Father, with both histories dating back to at least 1998. Mother’s

history includes convictions for misdemeanor theft, misdemeanor failure to identify, state jail

felony possession of a controlled substance, state jail felony manufacture and delivery of a

controlled substance, “held” charges for driving while intoxicated; and pending charges for

misdemeanor possession of a controlled substance. 3 Father’s history includes a similar record of

misdemeanor, state jail felony, and felony charges and convictions, with the most recent being a

conviction for unlawful possession of a firearm in 2018.

                 The case was tried to an associate judge over two days in March and April of

2022.       Testifying at trial were Department investigator Brittany Medrano, Department

caseworker Kymberlie Malatek, foster mother “Brenda,” Mother, Father, Paternal Grandmother;

and guardian ad litem Vicki Keck. Exhibits admitted included the trial court’s temporary orders,

Mother’s and Father’s respective family service plans, seven criminal judgments and probation

revocations against Mother, and nine criminal judgments and probation revocations against

Father. The associate judge also agreed to take judicial notice of the Department’s home study

of Paternal Grandmother’s household.




        3  It is unclear from this limited record on appeal what the Department meant by
describing certain charges as “held.”
                                                 3
               Medrano testified first, primarily corroborating the substance of the removal

affidavit. She testified that she received a phone call at or around 4:00 a.m. to respond to a scene

where a mother was being detained and where no one could be reached to come to pick up the

child. Malatek responded to find the arresting officer with Mother and Jimmy. She recalled that

Jimmy was still asleep in the back seat and that the car did not have a child’s booster seat. She

testified that upon contact, Father stated that he “had concerns” about Mother caring for Jimmy.

She also testified that Mother “appeared to be” under the influence of an unknown substance at

the time of that encounter. She testified that because no appropriate family or fictive kin could

be identified for placement, the Department placed Jimmy with Brenda and her husband.

               Malatek testified that Mother was not “currently” testing for drug use at the time

of removal or at that time of trial and that Mother had never conceded drug use to her. She

further testified that Mother was not working and had not had a “consistent place of residence

throughout this case.” Malatek testified that Father had tested positive for methamphetamines a

year earlier and that he declined testing two months before trial, stating that he was

“using” without specifying the substance or substances used.        On the subject of visitation,

Malatek testified:


       There have been visits that appear very appropriate, with both the child and the
       mother engaging with one another, laughing, playing various games: board
       games, phone games, discussing school, talking about some of his interests, about
       dinosaurs and different things of that nature. She’s provided activities like flying
       a kite. They would go outside, and he would fly the kite.

       But there have also been other visits where [Mother] had been reminded to refrain
       from false promises, discussing the matters in the case. And there was a visit that
       ended early due to some of this as well, and I believe that was a virtual visit,
       where [Mother] was reminded to not discuss the matters of the case, and then
       communication continued to happen. So, the visit was ended . . . .



                                                 4
When asked to clarify what she meant by “false promises,” Malatek testified that she was

referring to Mother’s reassurances that Jimmy would return home “soon.” She also testified that

Jimmy “miss[ed]” his mother, that Mother and Jimmy became emotional during “a few visits,”

and that Jimmy was “upset” when Mother would cancel scheduled visitation.

               With respect to Father, Malatek testified that to her knowledge he was gainfully

employed but did not have stable housing and that most of the persons he would likely stay with

had prior Department involvement or criminal history. Her descriptions of visitation between

Father and Jimmy echoed her descriptions of Mother’s visitation—she testified that they had

generally gone well, with both Father and Jimmy engaged, but that she had to repeatedly remind

Father not to discuss the case with or make promises to Jimmy. She testified that Father became

“angry” when reminded about the bounds of conversation with Jimmy and objected to Jimmy

referring to Brenda and her husband as “mom” and “dad.”

               Malatek concluded by testifying of Mother’s and Father’s respective histories

with law enforcement and the Department. She also explained why the Department ruled out

each of the individuals Mother and Father named as possible placements. Speaking of Paternal

Grandmother, Malatek testified that the interview and home study revealed multiple “concerns,”

including concerns regarding her health, her income, her ability to care for Jimmy, and her

history of interacting with individuals with criminal records.

               Brenda testified that Jimmy had become closely bonded to her family—in

particular to her own son that is close in age to Jimmy’s—describing Jimmy as “very attached”

to their son to the point that Jimmy could not sleep in a room without him. She testified that she

and her husband plan to adopt Jimmy if parental rights are terminated. She explained that,

because of the pandemic, she could hear several of Jimmy’s virtual visits with Mother; Brenda

                                                 5
described some of these visitations as “very ugly,” with Mother arguing with Department staff or

with Brenda herself. She testified that Jimmy was “afraid of” Paternal Grandmother due to what

Brenda understood to be an “attempted kidnapping.” Finally, she testified that Jimmy had

initially shown aggressive tendencies toward some members of her family, but that the issue had

resolved through family counseling.

              Mother testified that her attempts to establish the stable household required by the

Department had been hindered by a recent motorcycle accident, which she said resulted in

multiple broken ribs, a fractured clavicle, and a blow to the head. She testified that she was

further hindered by her intolerance to summer heat and by difficulties maintaining connectivity

when everyone communicates “by phone” and “Zoom everything.” Mother testified that she had

obtained stable housing via an arrangement with two hotels in San Angelo and that if Jimmy

were returned to her, they would live at one of these hotels together. She conceded that she had

been living at these hotels “not long.” Mother testified that she had multiple sources of income,

although it is unclear from the record what those sources were, and that she had an income of

$800 to $1200 per month. On cross-examination, she conceded that she had “already quit” one

job and had not yet started another. She testified that she had not submitted to regular drug

testing during the pendency of the case but that she would soon live “two blocks” from a testing

facility and would “get on top of it.” Like Brenda, Mother testified that Paternal Grandmother

would not be an appropriate placement because Jimmy was still afraid of her due to a

“kidnapping incident.”

              In closing her testimony, Mother stated:


       I am my kid’s mom, and I want a chance to be my son’s mom . . . . I may not
       have been doing my best, but I’ve been dealing with what I had, and I don’t feel

                                               6
       like I was a bad mom. I just want another six months to prove to everybody that I
       can do this.


              Father testified that he was in a halfway house at the initiation of this case but that

he had obtained stable housing shortly thereafter. He maintained that his relationship with

Jimmy was “awesome” and that Jimmy should have been placed with him as soon as Father

established stable housing following his stay at the halfway house. When asked to comment on

his long history of substance abuse, Father responded, “Just because somebody has a past doesn’t

mean that they can’t have a better future.” He explained his failure to submit to court-ordered

drug testing as a result of COVID and due to his “lack of trust” of the testing process. Father

testified that he had a “very strong” support system in place. As an example, he described how

his family and friends had helped plan a birthday party for Jimmy during a visitation in

December of 2021. Father further testified that reunification of Father and Jimmy would be in

Jimmy’s best interest because, as Jimmy’s father, “that’s [his] world right there.” He suggested,

in the alternative, that Paternal Grandmother would be an appropriate long-term placement.

              Paternal Grandmother testified that Jimmy had lived with her for a year and a half

during 2018 and 2019 and that she had managed his care during that stay. She denied the

allegations of any attempted kidnapping, explaining that she just “picked him up from the

daycare” and that Mother came to Paternal Grandmother’s home and recovered Jimmy “through

a window.” Paternal Grandmother conceded that she had no possessory rights in place at the

time and that she had not obtained permission from Mother to pick Jimmy up from day care or to

have him in her home. She conceded her health issues but testified that she was “better”; she

also conceded her criminal history but testified that it had been “15, 20 years ago.” Paternal

Grandmother denied any alcohol or substance abuse but conceded that Father was living with her

                                                7
and with Jimmy “as a family” when Father was charged with misdemeanor possession of a

controlled substance and felony possession of a firearm. She also conceded that a previous live-

in boyfriend had sexually assaulted one of her grandchildren. She testified that she had not had a

valid driver’s license since 2003 and that she had been cited or arrested for driving without a

license “three or four” times.

               Keck testified that she had served as CASA volunteer throughout Jimmy’s case.

In her opinion, Jimmy was “thriving” in his placement with Brenda’s family and she would have

no “confidence” in Paternal Grandmother’s household as a placement for Jimmy, as she doubted

that Paternal Grandmother could “protect him or provide for him.” Keck also expressed concern

that Paternal Grandmother planned to rely on family members for financial support.

               After trial, the associate judge found that the Department had satisfied its burdens

under statutory predicates (D) (endangerment), (E) (knowing exposure of child to circumstances

resulting in endangerment), and (O) (failure to comply with court-ordered service plan). See

Tex. Fam. Code § 161.001(b)(1)(D), (E) (O). The associate judge also found that termination of

both parents’ rights is in Jimmy’s best interest. See id. § (b)(2). Mother and Father requested de

novo trial; the district court adopted the associate judge’s findings and ordered terminations

under the same statutory predicates. Both parents filed timely appeal.


                                  DISCUSSION—MOTHER

               Mother challenges the legal and factual sufficiency to support the trial court’s

determination that termination of her rights is in Jimmy’s best interest. 4 A trial court may order



       4  It is not clear from Mother’s brief whether she challenges only the legal sufficiency or
both the legal and factual sufficiency of the evidence to support the best-interest finding. As
explained herein, on this record, we would reject either challenge.
                                                8
termination of the parent-child relationship only “if clear and convincing evidence supports that

a parent engaged in one or more of the [statutorily] enumerated grounds for termination and that

termination is in the best interest of the child.” In re N.G., 577 S.W.3d 230, 232 (Tex. 2019) (per

curiam) (citing Tex. Fam. Code § 161.001(b)); see also A.C. v. Texas Dep’t of Fam. & Protective

Servs., 577 S.W.3d 689, 697 (Tex. App.—Austin 2019, pet. denied). “Proceedings to terminate

the parent-child relationship implicate rights of constitutional magnitude that qualify for

heightened judicial protection.” In re A.C., 560 S.W.3d 624, 626 (Tex. 2018). Parental rights

have been characterized as “essential,” “a basic civil right of man,” and “far more precious than

property rights.” See Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985) (citing Stanley v. Illinois,

405 U.S. 645, 651 (1972)). They are “perhaps the oldest of the fundamental liberty interests”

protected by the United States Constitution. See Troxel v. Granville, 530 U.S. 57, 65 (2000);

E.E. v. Texas Dep’t of Fam. & Protective Servs., 598 S.W.3d 389, 396 (Tex. App.—Austin 2020,

no pet.). “When the State initiates a parental[-]rights termination proceeding, it seeks not merely

to infringe that fundamental liberty interest, but to end it.” Santosky v. Kramer, 455 U.S. 745,

759 (1982).      “Consequently, termination proceedings should be strictly scrutinized, and

involuntary termination statutes are strictly construed in favor of the parent.”           Holick,

685 S.W.2d at 20. “Because termination of parental rights ‘is complete, final, irrevocable and

divests for all time’ the natural and legal rights between parent and child, a court cannot

involuntarily sever that relationship” in absence of “evidence sufficient to ‘produce in the mind

of the trier of fact a firm belief or conviction as to the truth of the allegations sought to be

established.’”   A.C., 560 S.W.3d at 630 (quoting Tex. Fam. Code § 101.007 and Holick,

685 S.W.2d at 20). “This heightened proof standard carries the weight and gravity due process

requires to protect the fundamental rights at stake.” Id.

                                                 9
               “A correspondingly searching standard of appellate review is an essential

procedural adjunct.” Id. “The distinction between legal and factual sufficiency lies in the extent

to which disputed evidence contrary to a finding may be considered.” Id. “Evidence is legally

sufficient if, viewing all the evidence in the light most favorable to the fact-finding and

considering undisputed contrary evidence, a reasonable factfinder could form a firm belief or

conviction that the finding was true.” Id. at 631. “Factual sufficiency, in comparison, requires

weighing disputed evidence contrary to the finding against all the evidence favoring the finding.”

Id. “In a factual-sufficiency review, the appellate court must consider whether disputed evidence

is such that a reasonable factfinder could not have resolved it in favor of the finding.” Id.

“Evidence is factually insufficient if, in light of the entire record, the disputed evidence a

reasonable factfinder could not have credited in favor of a finding is so significant that the

factfinder could not have formed a firm belief or conviction that the finding was true.” Id.

Evidence that is factually sufficient to support a trial court’s finding necessarily satisfies the

legal-sufficiency standard. 5




       5    “Evidence that is factually sufficient to support a finding is necessarily legally
sufficient to do so: in conducting legal-sufficiency analysis, the reviewing court employs a
standard more favorable to the disputed finding and examines a subset of the evidence that is less
likely to controvert that finding.” S.B. v. Texas Dep’t of Fam. & Protective Servs., ___ S.W.3d
____, ____, No. 03-22-00156-CV, 2022 WL 4242538, at *2 n.2 (Tex. App.—Austin
Sept. 15, 2022, no pet. h.); see also, e.g., K.D. v. Texas Dep’t of Fam. & Protective Servs.,
No. 03-20-00116-CV, 2020 WL 4462320, at *4 (Tex. App.—Austin July 15, 2020, pet. denied)
(mem. op.) (“Evidence that is factually sufficient to support a trial court’s finding necessarily
satisfies the legal-sufficiency standard.”); In re A.S., No. 02-16-00076-CV, 2016 WL 3364838,
at *7 (Tex. App.—Fort Worth June 16, 2016, no pet.) (mem. op.) (“If the evidence is factually
sufficient, then it is necessarily legally sufficient as well.”); In re M.V.G., 440 S.W.3d 54, 60
(Tex. App.—Waco 2010, no pet.) (“[B]ecause the evidence is factually sufficient, it is
necessarily legally sufficient.” (citing In re D.S.A., 113 S.W.3d 567, 573 (Tex. App.—Amarillo
2003, no pet.))).
                                               10
               “[T]here is a strong presumption that the best interest of a child is served by

keeping the child with a parent.” In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). “And because of

the strong presumption in favor of maintaining the parent-child relationship and the due process

implications of terminating a parent’s rights to [a] minor child without clear and convincing

evidence, ‘the best interest standard does not permit termination merely because a child might be

better off living elsewhere.’” In re D.L.W.W., 617 S.W.3d 64, 81 (Tex. App.—Houston [1st

Dist.] 2020, no pet.) (quoting In re J.G.S., 574 S.W.3d 101, 121–22 (Tex. App.—Houston [1st

Dist.] 2019, pet. denied)). “Moreover, termination is not warranted ‘without the most solid and

substantial reasons.’” Id. (quoting Wiley v. Spratlan, 543 S.W.2d 349, 352 (Tex. 1976)). “In

parental-termination proceedings, [the Department’s] burden is not simply to prove that a parent

should not have custody of [the] child; [the Department] must meet the heightened burden to

prove, by clear and convincing evidence, that the parent should no longer have any relationship

with the child whatsoever.” Id. (citing In re K.N.J., 583 S.W.3d 813, 827 (Tex. App.—San

Antonio 2019, no pet.)).

               In evaluating best interest, we consider the factors set forth in Holley v. Adams,

544 S.W.2d 367, 371–72 (Tex. 1976), which include the child’s wishes, the child’s emotional

and physical needs now and in the future, any emotional or physical danger to the child now and

in the future, the parenting abilities of any parties seeking access to the child, programs available

to help those parties, plans for the child, the stability of any proposed placement, any evidence

that the parent-child relationship is improper, and any excuses for the parent’s conduct.

See A.C., 560 S.W.3d at 631; In re C.H., 89 S.W.3d 17, 27 (Tex. 2002); In re E.N.C.,

384 S.W.3d 796, 807 (Tex. 2012); A.S. v. Texas Dep’t of Fam. & Protective Servs.,

394 S.W.3d 703, 714 (Tex. App.—El Paso 2012, no pet.). It is the burden of the party seeking

                                                 11
termination to establish that termination is in the child’s best interest.    See In re J.F.C.,

96 S.W.3d 256, 266 (Tex. 2002). The set of factors is not exhaustive, and no one factor is

necessarily dispositive of the question; but in some instances, evidence of a single factor may

suffice to support the best-interest finding. See Holley, 544 S.W.2d at 371–72; In re A.B.,

269 S.W.3d 120, 126 (Tex. App.—El Paso 2008, no pet.).

                 We begin with Jimmy’s wishes. Malatek testified that Jimmy missed his mother

and enjoyed visitation with her. She later testified that he was bonded to both Mother and

Father. Mother testified that she wanted a chance to maintain her relationship with Jimmy. But

“while bonding is some evidence of a child’s wishes, it is not alone determinative of

the question.”    C.C. v. Texas Dep’t of Fam. & Protective Servs., ___ S.W.3d ___, ___,

No. 03-21-00617-CV, 2022 WL 1611952, at *9 (Tex. App.—Austin May 20, 2022, no pet.); see

also In re M.A.M.S., No. 02-13-00168-CV, 2013 WL 5658253, at *8 (Tex. App.—Fort Worth

Oct. 17, 2013, pet. denied) (mem. op.) (terminating notwithstanding that “mother and her

children loved each other and had a strong bond”); E.F. v. Texas Dep’t of Fam. & Protective

Servs., No. 03-11-00325-CV, 2011 WL 6938496, at *3 (Tex. App.—Austin Dec. 30, 2011, no

pet.) (mem. op.) (explaining that courts may “consider their bond” as some evidence of child’s

wishes). Moreover, Brenda testified that Jimmy had become closely bonded to her entire family,

including Brenda, her husband, and their other children, and that he would refer to these foster

family members as “mom,” “dad,” “sister,” and “brother.”

                 Turning to Jimmy’s emotional and physical needs and any emotional or physical

risks now and in the future, the Department’s status reports indicate that Jimmy was clean and in

generally good health at the time of removal. However, it is well settled that stability and

permanence are the paramount considerations in evaluating the needs of a child. See In re J.D.,

                                               12
436 S.W.3d 105, 120 (Tex. App.—Houston [14th Dist.] 2014, no pet.); Rios v. Texas Dep’t of

Fam. & Protective Servs., No. 03-11-00565-CV, 2012 WL 2989237, at *9 (Tex. App.—Austin

July 11, 2012, no pet.) (mem. op.). In this case, Mother could not identify with any specificity a

plan for a stable home with adequate income. She testified that she had arranged to stay at one

or more hotels as a source of long-term housing but never described that arrangement and

testified that she has only been staying at one of the hotels a short time. She offered vague

testimony that she would have adequate income to support Jimmy but also testified that she had

quit one job and had yet to start another. Perhaps most importantly, the courts recognize that

criminal activity and a history of substance abuse subject a child to instability by “expos[ing] the

child to the possibility that the parent may be impaired or imprisoned.” D.H. v. Texas Dep’t of

Fam. & Protective Servs., ___ S.W.3d ___, ___, No. 03-21-00255-CV, 2021 WL 5098308, at *3

(Tex. App.—Austin Nov. 3, 2021, no pet.) (citing In re J.O.A., 283 S.W.3d 336, 345 (Tex.

2009)). There is an undisputed history of criminal activity and chronic substance abuse here.

               With respect to the parenting abilities of any parties and evidence of any improper

parent-child relationship, a history of Department involvement with the family and evidence of

neglect of other siblings is some evidence of poor parenting ability. See C.H., 89 S.W.3d at 27

(holding relevant parent’s history of child neglect); In re E.A.F., 424 S.W.3d 742, 751 (Tex.

App.—Houston [14th Dist.] 2014, pet. denied) (“A parent’s past behavior is indicative of the

quality of future care that the parent is capable of providing.”); Walker v. Texas Dep’t of Fam. &

Protective, Servs., 312 S.W.3d 608, 619–20 (Tex. App.—Houston [1st Dist.] 2009, pet. denied)

(considering past CPS involvement as evidence of lack of parenting abilities). Here, Mother has

an extensive history of Department involvement in her household: she testified that Jimmy’s

three siblings were “no longer” in her care due to the outcomes of their respective cases. The

                                                13
Department’s reports to the court indicate that the Department had made a finding of neglect

with respect to two of Jimmy’s siblings and a finding of abuse with respect to a third. In

addition, Mother’s acquiescence to Father’s history of criminal activity and substance abuse is

indicative of an improper relationship. See D.F. v. Texas Dep’t of Fam. & Protective Servs.,

393 S.W.3d 821, 836 (Tex. App.—El Paso 2012, no pet.). Meanwhile, multiple witnesses

testified that Jimmy’s foster parents are raising three children of their own and have sought out

assistance in addressing Jimmy’s educational, psychological, and physical needs.            Brenda

testified that, through the help of family therapy, Jimmy’s aggressive tendencies had subsided.

               When it comes to plans for Jimmy, Mother testified that she would start a job,

make enough to support Jimmy, find stable housing, arrange for transportation, and would start

regular drug testing. But she offered little testimony regarding how she hoped to accomplish

this, and self-serving testimony of such a “speculative” and “hypothetical” nature does not

constitute evidence of a concrete plan for a child. See, e.g., In re A.P.S., No. 07-11-00476-CV,

2012 WL 1835688, at *7 (Tex. App.—Amarillo May 21, 2012, no pet.) (mem. op.); Gonzalez

v. Texas Dep’t of Fam. & Protective Servs., No. 03-06-00004-CV, 2008 WL 2309208, at *6, *9

(Tex. App.—Austin June 5, 2008, no pet.) (mem. op.). Mother offered no testimony or other

evidence of how she planned to accommodate Jimmy’s need for schooling or any additional

psycho-emotional therapy.     Meanwhile, both Malatek and Brenda testified that Jimmy was

“thriving” in the care of the foster family, that they had placed him in age-appropriate activities,

that they were addressing his needs for psycho-emotional care, and that they hoped to adopt him

upon termination of parental rights.

               Finally, we consider any excuses for the subject parent’s conduct.           Mother

testified that injuries sustained in a recent motorcycle accident and a lack of transportation made

                                                14
it difficult for her to meet the Department’s goals for her during these proceedings. However,

she offered no explanation or excuse for her twenty-year history of substance abuse, criminal

activity, and chronic instability. And even assuming Mother accurately described her recent

circumstances, the factfinder was free to conclude that those limitations did not excuse Mother’s

long-term history of instability and poor parenting. See, e.g., In re H.R., 87 S.W.3d 691, 701

(Tex. App.—San Antonio 2002, no pet.) (holding evidence sufficient to sustain rejection of

proffered excuses where parent failed to take responsibility for conduct).

                After reviewing the record, we conclude the evidence would allow a reasonable

factfinder to come to a firm belief or conviction that termination of Mother’s parental rights is in

Jimmy’s best interest. The evidence is therefore both legally and factually sufficient to support

the best-interest finding, and we reject Mother’s sufficiency challenge to that finding.


                                      DISCUSSION—FATHER

                Father’s court-appointed attorney has filed a motion to withdraw accompanied by

a brief concluding that any appeal is frivolous and without merit. See Anders, 386 U.S. at 744;

P.M., 520 S.W.3d at 27 & n.10. Counsel’s brief meets the requirements of Anders by presenting

a professional evaluation of the record demonstrating that there are no arguable grounds for

reversal to be advanced on appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of Protective &

Regul. Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders

procedure in parental-rights termination case).          He has also certified to this Court that he

provided Father with a copy of the Anders brief and motion to withdraw as counsel and a notice

of his right to file a pro se brief. Father did not file a brief.




                                                    15
                 Upon receipt of an Anders brief, we must conduct a full examination of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988). After reviewing the record and the briefing, we find nothing that would arguably

support a meritorious appeal. We thus agree with counsel that this appeal is frivolous and

without merit.

                 We nevertheless deny counsel’s motion to withdraw. In P.M., the Supreme Court

of Texas explained that a parent’s right to counsel in termination suits extends to “all

proceedings in [the Supreme Court of Texas], including the filing of a petition for review.” See

520 S.W.3d at 27. Accordingly, counsel’s obligation to Father. has not yet been discharged. See

id. If Father, after consulting with counsel, desires to file a petition for review, counsel should

timely file with the high court “a petition for review that satisfies the standards for an Anders

brief.” See id. at 27–28.


                                          CONCLUSION

                 For the reasons stated herein, we affirm the order of termination.



                                               __________________________________________
                                               Edward Smith, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Affirmed

Filed: October 28, 2022




                                                  16